Name: 83/321/EEC: Commission Decision of 16 June 1983 amending for the third time Decision 83/216/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  Europe;  means of agricultural production;  international trade
 Date Published: 1983-06-29

 Avis juridique important|31983D032183/321/EEC: Commission Decision of 16 June 1983 amending for the third time Decision 83/216/EEC concerning certain measures of protection against classical swine fever Official Journal L 171 , 29/06/1983 P. 0029 - 0029COMMISSION DECISION of 16 June 1983 amending for the third time Decision 83/216/EEC concerning certain measures of protection against classical swine fever (83/321/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas, following the epizootic of classical swine fever which was declared in certain regions of the territory of the Federal Republic of Germany, the Commission adopted Decision 83/216/EEC of 21 April 1983 concerning certain measures of protection against classical swine fever (3); Whereas since then the persistence of the disease and its extension to other parts of the territory has led the Commission to amend that Decision by Decisions 83/259/EEC (4) and 83/262/EEC (5), the measures applying being those in intra-Community trade of live pigs; Whereas, in the light of the evolution of the disease, it is considered necessary to maintain the measures for live pigs coming from certain regions which are considered as presenting a high risk of spreading the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 83/216/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: "Article 1 The Member States shall forbid the introduction into their territory of live pigs coming from a "Kreis" in which classical swine fever has occurred within the last 28 days prior to consignment and situated in the following regions of the Federal Republic of Germany : DÃ ¼sseldorf, Unterfranken, MÃ ¼nster and KÃ ¶ln." 2. In Article 2, "19 May 1983" is replaced by "16 June 1983". 3. Article 4 is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 June 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29.7.1964, p. 1977/64. (2) OJ No L 378, 31.12.1982, p. 57. (3) OJ No L 121, 7.5.1983, p. 21. (4) OJ No L 143, 2.6.1983, p. 44. (5) OJ No L 143, 2.6.1983, p. 48.